*457OPINION

Per Curiam:

On conflicting evidence the district court found that an oral agreement was made between Ruth Hiegel Daniel and her former husband, John Maurice Hiegel, now deceased, pursuant to which Ruth was to convey her interest in Exley House to John for $8600. A promissory note, deed of trust and divorce complaint, apparently executed pursuant to the oral agreement, when considered together constitute a sufficient memorandum of the agreement satisfying the statute of frauds. NRS 111.210(1); Ray Motor Lodge, Inc., v. Shatz, 80 Nev. 114, 390 P.2d 42 (1969); Haspray v. Pasarelli, 79 Nev. 203, 380 P.2d 919 (1963). We do not perceive an appellate issue of merit.
Affirmed.